                                        UNITED STATES BANKRUPTCY COURT
                                             FOR THE DISTRICT OF ARIZONA

                                                         Minute Entry
Hearing Information:
                         Debtor:   BREAULT RESEARCH ORGANIZATION, INC
                  Case Number:     4:19-BK-08754-BMW        Chapter: 11

          Date / Time / Room:      TUESDAY, JULY 30, 2019 11:00 AM COURTROOM 446

         Bankruptcy Judge:         BRENDA M. WHINERY
               Courtroom Clerk:    REBECCA VOLZ
                Reporter / ECR:    LATOSHA TRIPP                                                   0.00


Matters:
       1) CHAPTER 11 CASE MANAGEMENT STATUS HEARING
              R / M #:   1/ 0

       2) EXPEDITED HEARING RE: DEBTOR'S EMERGENCY MOTION FOR AUTHORITY TO PAY PREPETITION
          WAGES
          R / M #: 5 / 0

       3) ADV: 4-19-00253
              Breault Research Organization, Inc vs 4400 Broadway LLC
              INITIAL HEARING RE: APPLICATION FOR TEMPORARY RESTRAINING ORDER AND PRELIMINARY
              INJUNCTION
              R / M #: 7 / 0



Appearances:

        KASEY NYE, REPRESENTING BREAULT RESEARCH ORGANIZATION, INC AND APPEARING IN
        PERSON
        CINDY SCHMIDT, REPRESENTING BREAULT RESEARCH ORGANIZATION, INC AND
        APPEARING IN PERSON
        LINDA JUOZAPAITIS, BREAULT RESEARCH ORGANIZATION, INC., APPEARING IN PERSON
        KEVIN GARCIA, BREAULT RESEARCH ORGANIZATION, INC., APPEARING IN PERSON
        JON SAFFER FOR PAT LOPEZ, REPRESENTING 4400 BROADWAY, LLC AND APPEARING IN
        PERSON
        JOHN SMITH, REPRESENTING BOB BREAULT AND APPEARING IN PERSON
        CHRIS PATTOCK, REPRESENTING THE U.S. TRUSTEE AND APPEARING BY VIDEO




Page 1 of 4                                                                                08/07/2019   4:49:35PM
                                    UNITED STATES BANKRUPTCY COURT
                                         FOR THE DISTRICT OF ARIZONA

                                                     Minute Entry
(continue)...   4:19-BK-08754-BMW        TUESDAY, JULY 30, 2019 11:00 AM


Proceedings:                                                                                                1.00


          ITEM 1: CHAPTER 11 CASE MANAGEMENT STATUS HEARING

          ITEM 2: EXPEDITED HEARING RE: DEBTOR'S EMERGENCY MOTION FOR AUTHORITY TO PAY
          PREPETITION WAGES

          ITEM 3: INITIAL HEARING RE: APPLICATION FOR TEMPORARY RESTRAINING ORDER AND
          PRELIMINARY INJUNCTION



          ITEM 1
          Mr. Nye summarizes the circumstances that led to the filing of this case. The debtor's most
          immediate concern is getting access to the premises as the debtor was recently locked out by
          the landlord. There are no major secured creditors. The largest creditor is the landlord. The
          plan will incorporate a substantial capital contribution. There are employees that are owed
          both prepetition and postpetition payroll. The employee withholding taxes are current.
          Debtor's counsel has been appointed. He anticipates that the debtor will file a disclosure
          statement and plan within the exclusivity period. The debtor will seek conditional approval of
          the disclosure statement in order to have a combined hearing on the disclosure statement and
          plan. This is a small business case.

          The Court asks if the 11 U.S.C. § 1116 filings have been completed.

          Mr. Nye reports that the most recent Profit and Loss Statement and Balance Sheet have been
          filed. There are no cash collateral issues. There is a disputed claim from a former employee.
          The former employee's UCC-1 does not necessarily attach to cash collateral.

          **11:12 A.M.**
          ITEM 3
          Mr. Nye reports that the parties have reached an agreement. The debtor will pay the 11 U.S.C.
          § 365(d) rent due on 08/01/19. The debtor will have access to the property to move things
          out. If the debtor is still in the process of moving during September, then the debtor will pay
          September rent as well. The debtor will move promptly to reject the lease. The lease was not
          terminated prepetition.

          The Court asks about the agreement between the parties. Does the debtor need to go forward
          with the application for the temporary restraining order and preliminary injunction?

          Mr. Nye states that the debtor does not need a temporary restraining order or preliminary
          injunction at this time. The parties will lodge a stipulated form of order for the Court's
          consideration.
Page 2 of 4                                                                                            08/07/2019   4:49:35PM
                                     UNITED STATES BANKRUPTCY COURT
                                          FOR THE DISTRICT OF ARIZONA

                                                       Minute Entry
(continue)...   4:19-BK-08754-BMW         TUESDAY, JULY 30, 2019 11:00 AM




          Mr. Saffer concurs. His client will file a proof of claim once the lease has been rejected. The
          debtor will be permitted to access the property. Everything else can be addressed later.

          The Court asks if a continued hearing is needed.

          Mr. Nye and Mr. Saffer do not believe that a continued hearing is needed.

          COURT: NO FURTHER HEARINGS WILL BE SET AT THIS TIME. THE COURT WILL REVIEW THE
          STIPULATED ORDER ONCE IT HAS BEEN UPLOADED. THE ADVERSARY IS STILL PENDING.
          THE COURT WILL LEAVE IT TO THE PARTIES TO DEAL WITH THE ADVERSARY PROCEEDING.

          **11:16 A.M.**
          ITEM 2
          Mr. Nye states that employees are paid twice per month. The debtor is seeking to pay two
          ordinary course prepetition payrolls. A number of employees will run up against the statutory
          cap. The U.S. Trustee objected to paying Mr. Breault. Mr. Breault is the former CEO. Mr.
          Breault is still a director, but he is no longer a shareholder. The debtor is proposing to pay
          vacation in ordinary course.

          The Court asks about the status of the employees. Are all of the employees that will receive
          prepetition wages staying with the debtor? Or is the debtor seeking to pay out accrued
          vacation?

          Mr. Nye confirms that all of the employees that will receive prepetition wages are staying with
          the debtor for the foreseeable future and are listed in the motion. There are also former
          employees that are owed wages. All of those wages were earned more than 180 days prior to
          the petition.

          Mr. Pattock states that the U.S. Trustee objects to paying employees prepetition compensation
          in excess of the priority amounts. He requests that employees file priority claims for any
          amount in excess of the priority amounts. He argues that Mr. Breault is an insider since he is a
          director.

          Mr. Nye states that the debtor is simply seeking to pay prepetition wages and maintain the
          vacation accrual program that is already in place.

          The Court asks if the U.S. Trustee's objection is resolved if the debtor only pays prepetition
          wages up to the statutory cap and then keeps the programs in place but does not make any
          payments to those employees in excess of the statutory cap.



Page 3 of 4                                                                                                 08/07/2019   4:49:35PM
                                     UNITED STATES BANKRUPTCY COURT
                                          FOR THE DISTRICT OF ARIZONA

                                                      Minute Entry
(continue)...   4:19-BK-08754-BMW         TUESDAY, JULY 30, 2019 11:00 AM




          Mr. Pattock states that he believes that should resolve the objection.

          The Court states that to the extent employees believe that they are owed prepetition amounts
          for which they were not paid, then those employees may file claims in this Court. The
          statutory cap is a hard cap.

          COURT: PAYMENT OF PREPETITION WAGES IS APPROVED UP TO THE STATUTORY CAP.
          COUNSEL MAY UPLOAD A FORM OF ORDER, APPROVED AS TO FORM AND CONTENT BY MR.
          PATTOCK, FOR THE COURT'S CONSIDERATION.

          Mr. Smith states that Mr. Breault sold all of his shares in this company to the current CEO. Mr.
          Breault is CEO Emeritus and an employee. He receives a salary every two weeks. Mr. Breault
          maintains client and investor relationships and has provided unsecured loans to the company.
          Mr. Smith argues that Mr. Breault may not necessarily be a director. He will investigate further
          and file something if needed.

          The Court asks Mr. Smith to clarify whether Mr. Breault is a director or not. In this case, there
          are no cash collateral issues so that may simplify matters.

          COURT: MR. SMITH IS TO WORK WITH MR. PATTOCK AS TO WHETHER OR NOT MR.
          BREAULT IS AN INSIDER. IF THE PARTIES CAN AGREE ON LANGUAGE, THEN THAT
          LANGUAGE MAY BE INCLUDED IN THE PREPETITION WAGE ORDER.

          The Court asks about hearings that will be needed going forward.

          Mr. Nye states that usually motions to reject do not require a hearing. That is the only matter
          he can think of that may require a hearing within the next month.




Page 4 of 4                                                                                              08/07/2019   4:49:35PM
